Title: To George Washington from “One of the People,” 5 September 1795
From: “One of the People”
To: Washington, George


          5 Sept. 1795. He is GW’s friend, and the president might regard the writer in a better light if he reflects “on those who by timely information saved your life … from a party of Indians lying in ambuscade as you were about to pass through a certain defile” in Botetourt County.
          GW is well aware of “the haughty pride, deception, and tyranny of Britain.” Perhaps GW thought he knew John Jay, but did not realize “he was a cool, contemplative, insinuating, artful, evasive, and sophistical disputant.”
          Since the war between Great Britain and France began, “American commerce, merchants, sailors, and ships, have been injured, insulted, plundered, imprisoned, piratically treated, and condemned by bribed privateering judges.” These actions have occurred “in such a manner, and without address … that we are conspicuous to the whole world for … a want of security and political intrepdity.” An “honest man” could have taken advantage of the British fear that France would invade England or Ireland to “make an equitable and just treaty.” But Jay returned to the United States with a “disgraceful” treaty.
          When the Senate saw the document, “the members were astonished. The friends of America declared it a spurious birth, and illegitimate production.” But “modern court craft” took place, and Senate members who had voted for Jay’s appointment to England also voted to ratify the treaty.
          It now rests with GW “to save or ruin our country.” The people adopted the U.S. Constitution and “are the source from which every just authority flows.” GW is “their chief, greatly respected,

and most confidential servant.” Towns throughout the nation have sent addresses to the president with requests that he not ratify the treaty. The writer believes GW remains unaware of the way Jay bartered away American privileges. But if the president relies on his own judgment, the United States will retain its independence.
        